

INTREPID POTASH, INC.
AMENDED AND RESTATED EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT
Intrepid Potash, Inc., a Delaware corporation (“Intrepid”), has granted you an
option (the “Option”) to purchase shares of Intrepid’s Common Stock under the
Intrepid Potash, Inc. Amended and Restated Equity Incentive Plan (the “Plan”),
subject to the terms and conditions of the Plan and this Stock Option Agreement
(this “Agreement”).
I. GRANT NOTICE
Optionee:
 
Number of Shares of
Common Stock Covered by the Option:
 
Exercise Price Per Share:
 
Grant Date:
 
Expiration Date:
 
Type of Option:
Non-Qualified Stock Option
Vesting Schedule:
The Option will vest and become exercisable _______________________________,
provided that you remain in continuous Service with Intrepid or an Affiliate
from the Grant Date through the applicable installment date (each date, a
“Vesting Date”).



II. TERMS AND CONDITIONS
1.
    Defined Terms; Conflicts. Except as defined in this Agreement, capitalized
terms in this Agreement have the meanings assigned to them in the Plan. In the
event of a conflict between the terms and conditions of the Plan and this
Agreement, the terms and conditions of the Plan will govern.
2.
    Vesting. Except as provided otherwise in this Agreement or in the Plan, the
Option will vest and become exercisable in accordance with the Vesting Schedule
set forth above. As the Option vests and becomes exercisable in one or more
installments, the installments will accumulate and the Option will remain
exercisable for the accumulated installments until the Option expires or
terminates in accordance with the terms of this Agreement or the Plan.
3.
    Option Term; Expiration Date. The Option will expire at 5:00 P.M. Mountain
Time on the Expiration Date set forth above, unless sooner terminated in
accordance with Section 4 of this Agreement or the terms of the Plan.
4.
    Termination of Service; Accelerated Vesting; Expiration of Option.
(a)
    General. Except as provided otherwise in this Agreement, the Plan, or an
Applicable Severance Agreement (as defined in Section 15), upon the termination
of your Service prior to the Expiration Date for any reason other than your
death or Disability, then the vested portion of the Option will remain
outstanding until 5:00 P.M. Mountain Time on the soonest to occur of (i) the
date that is 12 months after the date on which your Service terminates, or (ii)
the Expiration Date. The unvested portion of the Option will automatically
expire on the date of termination of Service.
(b)
    Death or Disability. If your Service terminates on account of your death of
Disability, any unvested portion of the Option will automatically vest and
become exercisable on the date of termination of Service. The vested and
outstanding portion of the Option will remain outstanding and may be exercised
by you or your guardian or legal representative until 5:00 P.M. Mountain Time on
the soonest to occur of (i) the date that is 12 months after the date on which
your Service terminates, or (ii) the Expiration Date.
5.
    Leave of Absence. For purposes of this Agreement, your Service does not
terminate when you go on a bona fide employee leave of absence that is approved
in writing by Intrepid or an Affiliate if the terms of your leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. However, your Service will be treated as terminating 90 days
after you went on the approved leave, unless your right to return to active work
is guaranteed by law or by a contract. Your Service terminates in any event when
your approved leave ends unless you immediately return to active Service. The
Committee determines, in its sole discretion, which leaves of absence count for
this purpose, and when Service terminates for all purposes under the Plan.
6.
    Change of Control. Except to the extent provided in an Applicable Severance
Agreement, the Option is subject to the provisions of the Plan pertaining to a
Change of Control of Intrepid.
7.
    Option Exercise.
(a)
    Notice of Exercise. The Option must be exercised on a business day on which
Intrepid is generally open for business by delivery of written or electronic
notice to an officer, employee, or agent of Intrepid designated by the
Committee, on a written or electronic form specified by the Committee or its
designated agent. The written or electronic notice must specify the number of
shares of Stock to be purchased, and must be accompanied by full payment of the
Exercise Price for the shares being purchased. The notice must also specify the
manner in which the shares should be registered and the manner in which you are
satisfying applicable tax withholding requirements. The notice of exercise will
be effective when it is received. Anyone exercising the Option after your death
must provide appropriate documentation to the satisfaction of Intrepid that the
individual is entitled to exercise the Option.
(b)
    Payment of Exercise Price. Payment of the Exercise Price for the number of
shares of Stock being purchased may be made in one, or a combination, of the
following forms:
(i)
    Cash or cash equivalents acceptable to Intrepid.
(ii)
    Tendering to Intrepid (either by actual delivery of by attestation)
unrestricted shares of Stock owned by you that were purchased on the open market
or owned for at least six months or such other period designated by Intrepid in
order to comply with applicable law and to avoid adverse accounting
consequences. The Fair Market Value of the Stock, determined as of the effective
date of the Option exercise, will be applied to the payment of the Exercise
Price.
(iii)
    To the extent a public market for the shares of Stock exists as determined
by Intrepid, delivery to Intrepid of irrevocable instructions issued to a
licensed securities broker acceptable to Intrepid to sell shares of Stock and to
deliver all or part of the sale proceeds to Intrepid in payment of the aggregate
Exercise Price and any withholding taxes.
8.
    Tax Withholding. Intrepid has the right to deduct from any payments
otherwise due to you any federal, state, or local taxes, domestic or foreign, of
any kind required by law upon the issuance of any shares of Stock or payment of
any kind upon the exercise of the Option. At the time of issuance, vesting, or
payment, you will pay to Intrepid the amount that Intrepid determines is
necessary to satisfy applicable withholding obligations at rates determined by
Intrepid, which will not exceed the minimum statutory rate or any other rate
that will not cause an adverse accounting consequence or cost. You may elect to
pay this amount, in whole or in part, (a) in cash or (b) by delivering to
Intrepid unrestricted shares of Stock you already own. Your election will be
irrevocable and must be made in advance and in accordance with Intrepid’s
Insider Trading Policy, Stock Ownership Guidelines, and any other applicable
policies or procedures. If you do not make a proper election in accordance with
this Section, Intrepid will automatically deduct cash otherwise issuable to you
to satisfy the applicable withholding obligations at rates not to exceed the
minimum statutory rate or any other rate that will not cause an adverse
accounting consequence or cost.
9.
    Transfer of Option.
(a)
    General Rule. During your lifetime, you may not transfer or assign the
Option and the Option may be exercised solely by you (or, in the event of your
legal incapacity or incompetency, your guardian or legal representative). Upon
death, the Option may be transferred in accordance with your will or under the
applicable laws of descent and distribution and may be exercised in accordance
with Section 4.
(b)
    Domestic Relations Order. Notwithstanding subsection (a), to the extent this
Option is a Non-Qualified Stock Option, the Option, in whole or in part, may be
transferred to a Family Member pursuant to a domestic relations order in
settlement of marital property rights. Following the transfer, the Option will
continue to be subject to the same terms and conditions as were applicable
immediately prior to the transfer, and will be exercisable by the transferee
only to the extent, and for the periods specified in, this Agreement.
10.
    Investment Representations. The Committee may require you (or your estate or
heirs) to represent and warrant in writing that the shares of Stock are being
acquired for investment and without any present intention to sell or distribute
the shares and to make any other representations that Intrepid or its counsel
deems necessary or appropriate.
11.
    No Right to Continued Service. Neither the grant of the Option nor this
Agreement gives you the right to continue Service with Intrepid or its
Affiliates in any capacity. Intrepid and its Affiliates reserve the right to
terminate your Service at any time and for any reason not prohibited by law.
12.
    Covenants. You expressly covenant and agree (a) not to divulge to others or
use for your own benefit any confidential information relating to the business
and operations of Intrepid or any of its Affiliates obtained during your Service
and (b) during and for 12 months after your Service ends, not to solicit or
otherwise induce, directly or indirectly, any current employee of Intrepid or
its Affiliates to leave employment in order to work for any other person or
entity.
13.
    Stockholder Rights. You and your estate or heirs will not have any rights as
a stockholder of Intrepid until you become the holder of record of the shares of
Stock, and no adjustments will be made for dividends or other distributions or
other rights as to which there is a record date prior to the date on which you
become the holder of record of the shares, except as provided in Section 14 of
the Plan.
14.
    Additional Requirements. You acknowledge that shares of Stock acquired upon
exercise of the Option may bear any legends that Intrepid deems appropriate to
comply with applicable federal, state, or foreign securities laws. In connection
therewith and prior to the issuance of the shares, you may be required to
deliver to Intrepid any other documents as may be reasonably necessary to ensure
compliance with applicable laws.
15.
    Entire Agreement. This Agreement constitutes the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements, understandings, and negotiations between the parties except to the
extent that a matter is specifically addressed by any employment, severance, or
change-in-control agreement between Intrepid and you (an “Applicable Severance
Agreement”), in which instance the relevant terms of the Applicable Severance
Agreement will govern.
16.
    Governing Law. The validity and construction of this Agreement and the Plan
will be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.
17.
    Binding Effect. This Agreement will be binding upon and inure to the benefit
of Intrepid and you and Intrepid’s and your respective heirs, executors,
administrators, legal representatives, successors, and assigns.
18.
    Special Rules for Incentive Stock Options. If the Option is designated as an
Incentive Stock Option in the Grant Notice set forth above, the Option will be
treated as an Incentive Stock Option to the maximum extent permissible under
applicable law. If the Option or any portion of the Option cannot be treated as
an Incentive Stock Option under applicable law, whether because the value of the
Common Stock covered under the Option exceeds the limits of Code Section 422(d),
the Option remains outstanding following termination of employment beyond the
holding periods of Code Section 422(a)(2), or otherwise, then the Option, or the
relevant portion of the Option, will be classified as a Non-Qualified Stock
Option.
19.
    Tax Treatment; Section 409A. You may incur tax liability as a result of the
exercise of the Option or the disposition of shares of Stock. You should consult
your own tax adviser for tax advice.
The Option is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code (“Section 409A”) and the terms of
this Agreement will be construed accordingly. However, under certain
circumstances, payments or benefits under the Award may be subject to Section
409A. To the extent that you and this Agreement are subject to Section 409A,
this Agreement will be interpreted and administered in accordance with the
intent that you not be subject to tax under Section 409A. In the event that you
are determined to be a “specified employee” within the meaning of Section 409A,
any payments on account of termination of Service will be accumulated and paid
without interest on the first business day following the date that is six months
after the date of your termination of Service to the extent required to avoid
any adverse tax consequences under Section 409A. For purposes of this Agreement,
“separation from service” and “disability” will have the meanings as defined
under Section 409A and references to termination of Service will mean a
“separation from service” to the extent required for compliance with Section
409A. Each amount to be paid under this Agreement will be construed as a
separate identified payment for purposes of Section 409A.
The Committee, in its sole discretion and without your consent, may amend or
modify the Option and this Agreement in any manner and delay payment of any
amounts payable to satisfy the requirements of Section 409A. Notwithstanding any
provision of this Agreement, the Plan, or any Applicable Severance Agreement to
the contrary, in no event will Intrepid or any of its Affiliates be liable to
Grantee or any other person on account of an Award’s failure to (a) qualify for
favorable U.S. tax treatment or (b) avoid adverse tax treatment under U.S. law,
including, without limitation, Section 409A.
20.
    Recoupment of Award. The Option is subject to the provisions of the Plan
pertaining to recoupment of Awards.
21.
    Modification of Agreement. This Agreement may be modified or amended only by
the written consent of Intrepid and you, except to the extent permitted by
Section 19 (regarding Section 409A) or the Plan.


[Intrepid Signature Page Follows]


This Stock Option Agreement is executed on behalf of Intrepid by its authorized
officer on the date set forth below.
INTREPID POTASH, INC.


By:    _______________________________________




Date:    ________________________________________




[Optionee Signature Page Follows]


ACKNOWLEDGMENT AND AGREEMENT
I acknowledge that I have received, and have had an opportunity to review, this
Agreement, the Plan, and the related Plan Prospectus. I agree to all of the
terms and conditions described in this Agreement and the Plan.


OPTIONEE


                        
Signature


Print Name:                    


Date:                        




Attachments:


Equity Incentive Plan
Equity Incentive Plan Prospectus


1773355.2